UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6636



FREDERICK GIBBS,

                                                Plaintiff - Appellant,

          versus


CLIFTON STYRON; JAMES SHINGLETON,

                                               Defendants - Appellees,

          and


RALPH THOMAS, Sheriff;

                                                             Defendant,

          and


CORPORAL HUNTER,

                                                             Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00422-FL)


Submitted:   August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.
Fredrick Gibbs, Appellant Pro Se. Norwood Pitt Blanchard, III,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Fredrick Gibbs appeals the district court’s order and

judgment denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Gibbs v. Thomas, No. 5:04-ct-00422-FL (E.D.N.C. Apr. 9,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -